DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 08/18/21 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the specific steps for figures 1-3 as described in the specification.  Any detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S1-S5” (or a variation of S1-S5) has been used to designate different steps in figures 1-3. It is suggested that if the steps are not the same in each figure, a different designator for each figure should be used, so as to avoid redundancy and confusion. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note - 35 USC § 101
Claims 1-18 qualify as eligible subject matter under 35 U.S.C. 101. 
Under step 2A, prong one, the limitation of “determining a measurement quality of the measurement” arguably recites a mental process, as a generic determination of some sort of generic measurement quality can be performed in the human mind. However, under step 2A, prong two, independent claims 1, 15, and 17 recite additional elements that integrate the judicial exception into a practical application.
Specifically, the claims apply the judicial exception with, or by use of, a particular machine, which in this case, would be a coordinate measuring machine. Furthermore, the claims disclose performance of the altering that involves reduction of time, computational outlay, or data storage capacity. This indicates an improvement to the functioning of a computer, or to any other technology or technical field.
All other claims depend on claims 1, 15, and 17; they are also eligible as a result of their dependency on eligible independent claims.
Claims 1-18 therefore qualify as eligible subject matter under 35 U.S.C. 101.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 states, “wherein a GR&R test or a test pursuant to VDA Volume 5 is carried out …” The examiner understands these to be terms of art. However, it is requested that for the sake of completeness and clarity, the full names of the abbreviations, or a more specific descriptor of what the abbreviations represent, are also stated. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgi et al (US PgPub 20180045511).

With respect to claim 1, Georgi et al discloses:
A method for determining an altered measurement strategy for measurement of a measurement object using a coordinate measuring machine (abstract states, “Initially, a first measurement sequence including first control commands for controlling the measuring head are determined depending on the test features. The first measurement sequence is modified before the individual measurement values are recorded in order to obtain a second measurement sequence with second control commands, which differ from the first control commands. The second control commands are used for controlling the measuring head and are selected so that the measurement results at the selected geometric elements each have a defined measurement uncertainty that is smaller, by a defined absolute value, than acceptable manufacturing tolerances for the geometric elements.” The modification of the first measurement sequence to obtain the second measurement sequence represents the altered measurement strategy.)
measuring the measurement object according to an initial measurement strategy (abstract; see first measurement sequence)
determining a measurement quality of the measurement (paragraph 0019 states, “In some exemplary embodiments, the first measurement sequence can be modified using the trial and error method, wherein the respectively achievable measurement uncertainty is ascertained and wherein the first measurement sequence is iteratively modified until the desired defined measurement uncertainty is reached. In some preferred exemplary embodiments, the user is assisted by the evaluation and control unit by virtue of the evaluation and control unit being configured to display modification suggestions which are respectively oriented toward an increase or a reduction in the measurement uncertainty.”; the “measurement uncertainty” anticipates the claimed “measurement quality.”)
in response to the measurement quality being greater than a predetermined target minimum measurement quality, altering the initial measurement strategy to produce the altered measurement strategy (abstract; paragraph 0019; In other words, if the measurement uncertainty is too high (i.e. greater than a predetermined target minimum measurement quality), the first measurement sequence is “altered” to obtain a second measurement sequence.)
wherein the altering is performed such that time required to measure the measurement object in accordance with the altered measurement strategy is reduced (paragraph 0020 states, “Depending on the acceptable manufacturing tolerances for the measured object, the second control commands facilitate a faster measurement with sufficient measurement accuracy …”; see also paragraph 0026, which states, “Accordingly, the second control commands are selected in the preferred exemplary embodiments in such a way that the defined measurement uncertainty is different for different test features and increased for at least one of these test features within the scope of modifying the measurement sequence. In this way, a modified second measurement sequence is obtained, said second measurement sequence realizing different defined measurement uncertainties for different test features on the measured object. As a consequence, a high measurement accuracy and a high measurement speed can be combined with one another in a particularly advantageous manner.”; see also paragraph 0032, which states, “Taking into account the machine properties leads to an even more efficient second measurement sequence …”; see also paragraph 0010, which states, “it is an object of the present invention to provide a method and a device of the type mentioned at the outset which allow to simply and rapidly determine actual dimensional properties of a measured object … with an increased efficiency, accuracy and/or comparability to other measurements of a measured object of the same type.”)

Independent claim 15 represents the apparatus version of method claim 1. It is rejected under the same rationale that claim 1 was rejected.

Independent claim 17 represents the non-transitory computer-readable medium version of method claim 1. It is rejected under the same rationale that claim 1 was rejected.

With respect to claims 2, 16, and 18, Georgi et al discloses:
using the altered measurement strategy, measuring at least one of the measurement object and a second measurement object (paragraph 0026 states, “In this way, a modified second measurement sequence is obtained, said second measurement sequence realizing different defined measurement uncertainties for different test features on the measured object.”)

With respect to claim 3, Georgi et al discloses:
wherein the measurement strategy is altered in such a way that the measurement quality is reduced (paragraph 0026 describes the relationship between a reduction of measurement quality and an increase in speed)

With respect to claim 4, Georgi et al discloses:
wherein the measurement quality is determined by virtue of determining at least one measurement quality parameter that represents the measurement quality (paragraph 0008 states, “Modifying a parameter in the course of configuring the measurement value recording for a first test feature may however affect the measurement accuracy and/or measurement speed for recording measurement values of another test feature since, for example, machine vibrations and/or approach paths may vary depending on the movement parameters for the first test feature.”; see also paragraph 0019, which states, “an automatic modification of the first measurement sequence on the basis of an analysis of the defined measurement uncertainty for a plurality of possible parameter combinations is also conceivable.”; see also paragraph 0028, which states, “the first control commands and second control commands each define movement parameters of the measuring head …”)

With respect to claim 5, Georgi et al discloses:
wherein the measurement quality parameter is a relationship between measurement uncertainty and a manufacturing tolerance known in advance (abstract states, “The second control commands are used for controlling the measuring head and are selected so that the measurement results at the selected geometric elements each have a defined measurement uncertainty that is smaller, by a defined absolute value, than acceptable manufacturing tolerances for the geometric elements.”)

With respect to claim 6, Georgi et al discloses:
wherein the measurement strategy is altered in such a way that the measurement quality is reduced (paragraph 0026 describes the relationship between a reduction of measurement quality and an increase in speed)

With respect to claims 7-8, Georgi et al discloses:
wherein a variable that represents accuracy, repeatability, reproducibility, linearity, and/or stability of the measurement in accordance with the measurement strategy is determined as measurement quality (paragraph 0021 states, “the defined measurement uncertainty is ascertained (preferably computationally as a numerical value) depending on the first control commands, wherein the first measurement sequence is modified depending on the ascertained measurement accuracy.”)

With respect to claim 10, Georgi et al discloses:
in response to the measurement quality being greater than a target minimum measurement quality known in advance, altering at least one measurement quality-relevant parameter of the measurement strategy (abstract; paragraph 0017 states, “it can easily be seen that the measurement uncertainty in the case of very fast movements of the measuring head relative to the measured object will typically be greater than in the case of very slow movements.”)

With respect to claim 11, Georgi et al discloses:
wherein the at least one measurement quality-relevant parameter is or represents a speed of a relative movement between measurement object and sensor (paragraph 0028 states, “the first control commands and second control commands each define movement parameters of the measuring head relative to the measured object … it is advantageous if the second control commands define modified movement speeds and/or movement accelerations of the measuring head relative to the measured object when compared to the first measurement sequence.”)

With respect to claim 12, Georgi et al discloses:
in response to the measurement quality being greater than the target minimum measurement quality known in advance, increasing the movement speed of a relative movement between measurement object and sensor (suggested by paragraphs 0017, 0020, 0026 and 0028; Georgi et al contemplates control commands of both greater or less uncertainty and greater or less speed, as well as a combination of the two, in order to optimize results.)

With respect to claim 13, Georgi et al discloses:
wherein altering the measurement strategy includes altering a type of relative movement between the measurement object and sensor of the coordinate measuring machine (paragraph 0028 states, “the movement parameters are changed during the modification of the first measurement sequence in such a way that the second control commands, in comparison with the first measurement sequence, lead to a modified movement sequence of the measuring head relative to the measured object.”)

With respect to claim 14, Georgi et al discloses:
determining a sensor quality during the measurement (suggested by paragraph 0017 states, “The change from one sensor principle to another one, i.e., for example, a change from a tactile sensor to a contactless sensor, also has effects on the achievable measurement uncertainty, and may or may not be expedient …”)
altering at least one sensor parameter of a sensor of the coordinate measuring machine in response to the sensor quality being greater than a target minimum sensor quality known in advance (paragraph 0034 states, In other variants, the reference measured object can be a measured object of the same type which was measured in a coordinate measuring machine of a different type, for example using a different sensor …”)
wherein the sensor parameter is altered so as to reduce the time required to measure the measurement object in accordance with the altered measurement strategy (paragraphs 0035-0036 state, “the measuring head for recording the measurement values is equipped with a defined sensor arrangement which is determined depending on the defined measurement uncertainty. In this refinement, the modification of the first measurement sequence comprises a modification of the measuring head and, in particular, a modification of the respectively used sensor arrangement … The refinement is advantageous in that very large changes in relation to the measurement uncertainty can be obtained by varying the sensor arrangement, which is why this refinement facilitates a very fast optimization.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgi et al (US PgPub 20180045511).
With respect to claim 9, Georgi et al discloses:
the method of claim 1 (as applied to claim 1 above)
With respect to claim 9, Georgi et al differs from the claimed invention in that it does not explicitly disclose: 
wherein a GR&R test or a test pursuant to VDA Volume 5 is carried out to determine a variable representing the measurement quality
With respect to claim 9, the following limitations are obvious in view of what Georgi et al teaches:
wherein a GR&R test or a test pursuant to VDA Volume 5 is carried out to determine a variable representing the measurement quality (The concept of a gauge (or gage) repeatability and reproducibility (i.e. GR&R) test is well known in the art (official notice is taken). It would be obvious to apply such a test to the context of Georgi et al because Georgi et al discloses a measuring instrument, which is the context that the GR&R test is designed for, and also because Georgi et al employs repeating measurements (paragraph 0074 discloses “the determination of the measurement uncertainties and the determination of modified control commands can be repeated iteratively)
With respect to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Georgi et al. The motivation for the skilled artisan in doing so is to gain the benefit of evaluating the accuracy of the measurements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petterson et al (US Pat 9683828) discloses a measuring machine and method for automated measurement of an object.
Li (US Pat 10655960) discloses a CMM moving path adjustment assisting method and apparatus.
Pan et al (US Pat 11162787) discloses a measuring program compiling device and measuring program compiling method.
Fuchs et al (US PgPub 20080189969) discloses a method for probing a work piece, comprising a coordinate measurement and coordinate measuring device.
Slettemoen (US PgPub 20080250625) discloses an opto-mechanical position finder.
Anderson et al (US PgPub 20110264402) discloses course of motion determination.
O’Hare (US PgPub 20130030773) discloses coordinate measuring system data reduction.
Sprenger (US PgPub 20140222373) discloses dynamic monitoring of a coordinate measuring machine using recursive filtering.
Roithmeier et al (US PgPub 20170138726) discloses a method for creating a measurement protocol and computer for performing the same.
Sprenger et al (US PgPub 20180328705) discloses error compensation for coordinate measuring machines using a reference module.
Eckardt et al (US PgPub 20210140753) discloses automated test plan validation for object measurement by a coordinate measuring machine.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        11/30/22

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857    
12/02/22